UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
ARKADIUSZ PIOTROWICZ,

                               Plaintiffs;
                                                                             Civil Action No:
               -against-                                                      1: l 9-cv-11522

TECHTRONIC INDUSTRIES NORTH AMERICA, INC.,
ONE WORLD TECHNOLOGIES, RYOBI TECHNOLOGIES, STIPULATION AND ORDER
INC., and HOME DEPOT USA, INC.

                               Defendants.
                                         ---------------x


     STIPULATION AND ORDER REGARDING CONFIDENTIAL INFORMATION

The following provisions shall govern the exchange of confidential information in this matter:

1. Counsel for any party may designate any document, information contained in a document,
information revealed in an interrogatory response or information revealed during a deposition as
confidential if counsel determines, in good faith, that such designation is necessary to protect the
interests of the client. Information and documents designated as confidential are to be stamped
"CONFIDENTIAL." "Confidential" information or documents may be referred to collectively as
"Confidential Information."

2. Unless ordered by the court or otherwise provided for herein, the Confidential Information
disclosed will be held and used by the person receiving such information solely for use in
connection with the above-captioned action.

3. In the event that a party challenges another party's designation, counsel shall make a good
faith effort to resolve the dispute, and in the absence of a resolution, the challenging party may
thereafter seek resolution by the court. Nothing in this Protective Order constitutes an admission
by any party that Confidential Information disclosed in this case is relevant or admissible. Each
party specifically reserves the right to object to the use or admissibility of all Confidential
Information disclosed, in accordance with applicable laws and court rules.

4. Infmmation or documents designated as "Confidential" shall not be disclosed to any person
except:

        a. The requesting party and counsel, including in-house counsel;

        b. Employees of such counsel assigned to and necessary to assist in the litigation;




8049353v.1
                                Dated: January 22, 2020
                                       New York, New York




This confidentiality agreement does not bind the Court or any of
its personnel. The Court will retain jurisdiction over the
terms and conditions of this agreement only for the pendency of
this litigation. Any party wishing to make redacted or sealed
submissions shall comply with Rule 6(A) of this Court's
Individual Rules of Civil Procedure.
